DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17883623 filed on August 09th, 2022 in which claims 1-13 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/09/2022 are acceptable for examination proceedings.

Claim Objections
6.	Claim 1 is objected to because of the following informalities: 
 	The numeration of the method steps performed by the apparatus of claim 1 appears to be erroneous. The numeration of the steps starts with step (B), without any mention of step (A). Furthermore, step (B) is repeated, making the method steps confusing. 
 	Appropriate correction is required.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
9.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 11, 13-14 of U.S. Patent No. 11,511,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially directed to the same subject matter.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1, 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al. (US Pub. Nº 2014/0017452).

14.	Regarding claim 1: Pervan et al. disclosed an apparatus (See Fig. 1a) for performing a method for producing a decorative workpiece with a structured surface comprising the following steps: 
 	(B) applying a first liquid lacquer ([0039], line 2 and [0088], lines 1-12; also see Fig. 3a, reference L2) over the entire surface ([0045], lines 1-2; the width of the application device is at least equal to that of the printed media); and 
 	(E) applying a second liquid, at least partially transparent, lacquer for producing a fine structuring in some regions ([0133], lines 1-4; also see Fig. 3a, reference L3), the apparatus comprising: 
 	(B) a coating station for applying the first liquid lacquer with the coarse structuring to the workpiece over the entire surface (Fig. 1a, reference 22b); and 
 	(D) a station for applying the second liquid, at least partially transparent, lacquer for producing the fine structuring in some regions (Fig. 1a, reference 22c).
 	In the disclosure of Fig. 1a, Pervan et al. are silent about the first liquid lacquer having a coarse structuring, in which a difference in thickness between thicker regions and thinner regions is at least 50 µm, in particular at least 100 µm.
 	In the disclosure of Fig. 3b, Pervan et al. disclosed the first liquid lacquer having a coarse structuring, in which a difference in thickness between thicker regions and thinner regions is at least 50 µm, in particular at least 100 µm ([0133], lines 1-3 and [0122], lines 1-4; also see Fig. 3a, reference P1 and Fig. 3b, reference 35. The deposition of droplets P1 (that create drop spots that exceed 100 µm) on the cured layer L2 will produce regions of thickness difference of at least 50 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the embodiment of Fig. 3b with those of the embodiment of Fig. 1a by forming the different coatings with digital printers in order to achieve finer details in the decoration of the workpiece.

15.	Regarding claim 4: Pervan et al. disclosed the apparatus according to claim 1, characterized in that the apparatus comprises at least one digital print head ([0046], line 1; also see Fig. 3b, reference 30a), and the at least one digital print head is configured to apply the second lacquer (See the rejection of claim 1).

16.	Regarding claim 5: Pervan et al. disclosed the apparatus according to claim 1, characterized in that the apparatus is configured to provide the identical material for the first and the second lacquer (Pervan et al. [0088], lines 1-12. Also see Fig. 3a, references L2 and L3).

17.	Regarding claim 11: Pervan et al. disclosed the apparatus according to claim 1, characterized in that the coating station is configured to apply at least one intermediate layer between the workpiece and a layer of the first lacquer (Pervan et al. [0120], line 8; also see Fig. 3a, reference L1).

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al. (US Pub. Nº 2014/0017452), in view of Ikehata et al. (US Pub. Nº 2011/0157272).

19.	Regarding claim 2: Pervan et al. disclosed the apparatus according to claim 1.
 	Pervan et al. are silent about characterized in that the station for applying the second lacquer is configured to provide a gloss level in the regions of the fine structuring different by at least 10 gloss units as compared to the gloss level in the region of the coarse structuring.
 	Ikehata et al. disclosed a printing method comprising forming a first lacquer layer as a matte layer and a second lacquer layer atop the first layer as a glossy lacquer layer ([0073], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikehata et al. with those of Pervan et al. to form the first lacquer layer and the second lacquer layer such that a difference in gloss level of at least 10 gloss units is achieved, in order to obtain the desired level of glossiness, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Allowable Subject Matter
20.	Claims 3, 6-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the Double Patenting rejection is overcome.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

22.	U.S. Patent application publication number 2006/0075917 to Edwards disclosed a similar invention in Fig. 4.

23.	Deutsch Patent application publication number 102009044802 to Pankoke also disclosed a similar invention in Fig. 1.

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853